Citation Nr: 0126874	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  97-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, rated as 10 percent disabling 
prior to November 12, 1999, 30 percent disabling from 
November 12, 1999, through March 23, 2000, 10 percent 
disabling from March 24, 2000, through January 17, 2001, and 
30 percent disabling from January 18, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued a 10 percent 
rating for post-traumatic stress disorder (PTSD) and denied 
other benefits sought by the veteran.  In October 1999, the 
Board decided some of the issues on appeal and remanded the 
issue of entitlement to an increased rating for PTSD to the 
RO for further evidentiary development.  

While the case was in remand status, the RO granted an 
increased rating of 30 percent for the period from November 
12, 1999, through March 23, 2000, and the period from January 
18, 2001.  However, it denied a rating in excess of 10 
percent during the period prior to November 12, 1999, and the 
period from March 24, 2000, through January 17, 2001.  It 
returned the case to the Board in October 2001.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Throughout the period of this claim, the social and 
industrial impairment from the veteran's PTSD has more nearly 
approximated definite than mild.  

3.  During the period from November 1996, the veteran's PTSD 
has been productive of mild memory loss, sleep impairment, 
anxiety, irritability and anger; however; the veteran was 
generally functioning satisfactorily without speech 
disturbances, impairment of self care, judgment, or abstract 
thinking. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
PTSD during the period of this claim prior to November 12, 
1999, and during the period from March 24, 2000, through 
January 17, 2001, have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).  

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected PTSD.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

A rating decision in September 1995 granted service 
connection for PTSD with a 10 percent disability rating 
assigned from December 4, 1992.  The 10 percent rating was 
continued in the November 1996 rating decision appealed by 
the veteran.

VA outpatient records pertaining to treatment of the veteran 
after September 1995 show that he was treated in December 
1995 and January 1996 for PTSD.  When he was seen at the VA 
mental health clinic in February 1996, he complained of 
depression and anger.  The Axis I diagnoses were PTSD and 
depressive disorder and the Axis V Global Assessment of 
Functioning (GAF) was 60.  A July 1996 VA clinical record 
notes the veteran was actively employed with no behavioral 
problems.  The impression was PTSD and depressive disorder.  
A November 1996 VA clinical record notes the veteran had lost 
two jobs due to a quick temper.  The veteran was cooperative 
with good self report.  Affect was blunted.  Thought 
processes were goal directed and there were no memory 
deficits.  There were no psychosis and no suicidal or 
homicidal ideation.  The diagnosis was PTSD.

A February 1997 VA clinical record notes the veteran was in 
welding school and doing well.  The veteran was pleasant and 
cooperative with goal directed thought processes.  There was 
no psychosis or delusional tension, and memory function was 
intact.  There was no suicidal or homicidal ideation.  The 
impression was PTSD.  A May 1997 VA clinical record notes the 
veteran indicated he was coping well.  He admitted to ongoing 
intrusive recollections and increased startle.  The veteran 
was pleasant and cooperative, and thought processes were goal 
directed.  There was no suicidal or homicidal ideation.  The 
diagnosis was PTSD.  

A September 1997 VA clinical record notes the veteran 
complained of increased tension, irritability, startle, and 
intrusive recollections.  He also complained of decreased 
concentration and indicated that he had lost his job due to a 
fight at work.  The veteran's thought processes were goal 
directed and cognition was intact.  There was no overt 
psychosis or delusional tension.  The impression was active 
PTSD symptoms affecting social and occupational functioning 
currently unemployed enrolled in school with marginal 
functioning.  An October 1997 VA clinical record notes the 
veteran was coping well with a diagnosis of PTSD.

The veteran and his wife presented testimony at a personal 
hearing before a hearing officer at the RO in October 1997.  
The veteran testified that he had lost two jobs during the 
previous year but that he was currently employed.  He 
indicated he had three to four nightmares per week.  The 
veteran's wife indicated his temper had gotten worse.  She 
also indicated he would have a nightmare where he would jump 
out of bed and holler, and then get down in a corner covering 
himself.

An April 1998 VA clinical record notes the veteran reported 
he lost his job at the post office due to repeated arguments 
and that he was working at a gas station as a clerk.  The 
veteran was cooperative with good self report.  There was no 
psychosis or delusional tension, and cognition was intact.  
The diagnosis was PTSD with a GAF of 55-60.  A June 1998 VA 
clinical note shows the veteran claimed he was doing well and 
coping with his symptoms well.  He had a new job.  The 
veteran was cooperative with good self report.  Affect was 
bright, thought processes were goal directed, and cognition 
was intact.  There were no suicidal or homicidal ideations.  
He did admit to intrusive recollections and nightmares.  The 
diagnosis was PTSD.  A September 1998 VA clinical record 
notes the veteran was employed and interacting well.  There 
was no depression or anxiety, and cognition was intact.  
There was no suicidal ideation or behaviors.  The diagnosis 
was stable PTSD.  

An April 1999 VA clinical record notes the veteran reported 
he was doing well and interacting socially with no loss of 
control.  He also reported he was sleeping well, was calm in 
self control, and working daily without problems.  The 
veteran's affect was bright with no active PTSD symptoms.  He 
was coping well and cognition was intact.  The diagnosis was 
stable PTSD.  

A November 1999 VA clinical record notes the veteran had lost 
his job after an altercation with a coworker.  The veteran 
indicated he had increased flashbacks, intrusive 
recollections, nightmares, and his sleep was restless.  The 
veteran was cooperative with good self report.  Affect was 
blunted and concentration was fair.  Speech was clear and 
coherent, and thought processes were goal directed.  There 
was no suicidal ideation.  The diagnosis was active symptoms 
of PTSD with a GAF of 55-60.  

A March 2000 VA clinical record notes the veteran indicated 
he had improvement in his anxiety and tension.  The mental 
status examination was normal with no psychosis or delusional 
tension, and no suicidal or homicidal ideation.  Cognition 
was intact.  The GAF was 60.  A June 2000 VA clinical record 
notes the veteran indicated he was coping well with no 
interval problems.  He was cooperative with good self report.  
Affect was bright and cognition was intact.  There was no 
suicidal or homicidal ideation.  The diagnosis was PTSD with 
a GAF of 60-65.

The report of a January 2001 VA examination notes the veteran 
indicated he had combat related nightmares three out of seven 
nights per week.  He indicated he had had multiple jobs.  He 
also claimed he felt anxious in crowds and only had panic 
attacks in enclosed spaces.  Thought processes were logical, 
coherent, and goal directed.  Thought content varied 
appropriately.  There was no evidence of psychosis as in 
delusions or hallucinations.  Mood was irritable and affect 
was variable.  The veteran was not homicidal or suicidal.  He 
was alert and oriented.  Judgment was intact and insight was 
fair.  The Axis I diagnosis was PTSD and the GAF was 60.  The 
examiner opined that the veteran's disability impaired his 
social and industrial adaptability to a 30 percent level.  
The examiner noted the veteran had trouble with irritability 
and anger, and had chronic anxiety and occasional panic 
attacks.  The examiner also noted that the veteran had 
chronic sleep impairment, that he was distracted to such a 
degree that he had mild memory loss, and had temper 
outbursts.  He also required medication to maintain 
stability.  The examiner also noted the veteran had trouble 
maintaining employability and that temper outbursts, 
difficulty getting along with others, and feeling a need to 
flee impaired him vocationally.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In addition subsequent to the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the evidence necessary to 
substantiate his claim.  In addition, the RO has obtained all 
pertinent evidence identified by the veteran and afforded him 
a current VA psychiatric examination.  In April 2001, the RO 
requested the veteran to identify all health care providers 
who may possess additional records pertinent to his claim.  
The veteran responded by informing the RO that there was no 
additional medical evidence for review.  In addition, the 
veteran's representative stated in its written brief 
presentation of October 2001 that the RO had undertaken all 
indicated development.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would only result in further resolution of the veteran's 
claim with no benefit flowing to the veteran.  Therefore, the 
Board will address the merits of the veteran's claim.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2001).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and subsequent to November 6, 1996, 
under the revised criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997). 

A.  Former Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 
noncompensable rating is warranted for PTSD if there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted for 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation is warranted if there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (2001).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

A February 1996 VA clinical record notes the veteran's GAF 
was 60.  VA clinical records, dated in April 1998 and April 
1999, note the veteran's GAF was 55-60.  A March 2000 VA 
clinical record notes a GAF value of 60.  A June 2000 VA 
clinical record notes a GAF value of 60-65, and the January 
2001 VA examination report notes the veteran's GAF value was 
60.  Thus, the GAF scares have predominantly been in the 55 
to 60 range, indicating the presence of moderate social and 
industrial impairment.  These assessments are consistent with 
the complaints and history reported by the veteran and with 
the objective findings on examination.  Although more than 
moderate social or industrial impairment has not been 
demonstrated, the moderate social and industrial impairment 
resulting from the veteran's PTSD throughout the period of 
this claim more nearly approximates the definite impairment 
required for a 30 percent evaluation than the mild impairment 
required for a 10 percent evaluation.  Accordingly, the 
disability warrants a 30 percent rating, but not higher, 
throughout the period of this claim under the former rating 
criteria.  

B.  New Psychiatric Disability Rating Criteria.

As explained above, the new rating criteria are to be applied 
if they are more favorable to the veteran's claim, but they 
are not applicable to the period prior to November 7, 1996.  

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

With respect to the evidence pertinent to the period from 
November 1996, the Board notes that November 1996 and 
November 1999 VA clinical records indicates that the 
veteran's affect was blunted.  However, VA clinical records 
in June 1998, April 1999, and June 2000 note the veteran's 
affect was bright.  A January 2001 VA examination report 
notes that the veteran's affect was variable.  Therefore, the 
veteran's affect was shown to be blunted or flattened on two 
occasions, and variable on a third occasion.

VA clinical records in November 1996, February 1997, May 
1997, September 1997, June 1998, and November 1999 all show 
that thought processes were goal directed.  Additionally, VA 
clinical records in September 1997, April 1998, June 1998, 
April 1999, and March 2000 all show that cognition was 
intact.  The January 2001 VA examination report shows that 
thought processes were logical, coherent, and goal directed.  
The examination report notes thought content varied 
appropriately and judgment was intact.  Therefore, the 
evidence does not show impairment of judgment or abstract 
thinking.  

VA clinical records in November 1996 and February 1997 note 
there was no memory deficit or that memory was intact.  
However, the January 2001 VA examination report notes there 
was mild memory loss.  Therefore, there is current evidence 
of mild memory loss.

VA clinical records in November 1996, April 1998, June 1998, 
November 1999, and June 2000 note the veteran was cooperative 
with good self report.  October 1997, June 1998, April 1999, 
and June 2000 VA clinical records note the veteran was coping 
well.  An April 1999 VA clinical record notes there were no 
active PTSD symptoms.  However, a September 1997 VA clinical 
record notes the veteran complained of increased symptoms 
with the loss a job due to a fight at work.  An April 1998 VA 
clinical record notes he lost a job due to repeated arguments 
and a November 1999 VA clinical record notes the veteran had 
lost a job after an altercation at work.  Additionally, the 
veteran's wife testified in October 1997 that his temper had 
gotten worse.  The January 2001 VA examination report notes 
the veteran had problems with irritability and anger.  
Accordingly, there is evidence of problems with impulse 
control.  However, significant other evidence indicates the 
veteran was coping and generally functioning satisfactorily.  

The veteran and his wife testified that the veteran had 
nightmares and a November 1999 VA clinical record notes he 
had nightmares and his sleep was restless.  Additionally, the 
January 2001 VA examination report notes the veteran 
complained of nightmares.  However, the April 1999 VA 
clinical record notes he was sleeping well.  Therefore, there 
is evidence that the veteran at times had sleep disturbances.

The medical evidence does not show speech disturbances or 
impairment of self care.  The medical evidence also shows 
there were no suicidal or homicidal ideation, and no 
psychosis.

A September 1998 VA clinical record notes there was no 
anxiety.  However, the January 2001 VA examination report 
notes the veteran was anxious in crowds but only had panic 
attacks in enclosed spaces.  Accordingly, there is evidence 
of anxiety.

Beginning in November 1996, there is evidence of memory loss 
and sleep disturbance.  There is also evidence of anxiety and 
panic attacks in enclosed spaces.  The veteran was generally 
functioning satisfactorily with no evidence of speech 
disturbances or impairment of self care.  Additionally, the 
evidence shows that judgment and abstract thinking were not 
impaired.  These findings most closely approximate the 
requirements for a 30 percent disability rating under the 
revised psychiatric rating criteria.  The evidence does show 
that the veteran at times had a blunted affect.  
Additionally, the evidence shows the veteran had problems 
with impulse control and had lost jobs due to altercations at 
work.  However, while a blunted (flattened) affect and 
impaired impulse control are factors applicable to a rating 
greater than 30 percent, a very significant amount of the 
medical evidence shows that most of the veteran's psychiatric 
symptoms are applicable to the 30 percent rating.  This is 
confirmed by the January 2001 VA examination report.  The 
examiner was provided with the revised rating criteria and 
after assessing the veteran opined that the veteran's PTSD 
was 30 percent disabling due to irritability and anger, 
chronic anxiety and occasional panic attacks, chronic sleep 
impairment, mild memory loss, temper outbursts, and the 
requirement for medication to maintain stability.  

Based on the above, the Board concludes that the 
preponderance of the evidence establishes that the disability 
more nearly approximates the new criteria for a 30 percent 
evaluation than the new criteria for a 50 percent evaluation 
during the period from November 1996.  

C.  Extra-Schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service under 
38 C.F.R. § 3.321(b)(1).  The record reflects that the 
veteran has not required hospitalization for PTSD during the 
period pertinent to this claim.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  Although the record reflects that 
the veteran's PTSD is productive of social and industrial 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by a 30 percent rating.


ORDER

An increased disability rating of 30 percent for PTSD is 
granted for the period of this claim prior to November 12, 
1999, subject to the criteria applicable to the payment of 
monetary benefits.  





An increased disability rating of 30 percent for PTSD is 
granted for the period from March 24, 2000, through January 
17, 2001, subject to the criteria applicable to the payment 
of monetary benefits.  

A disability rating in excess of 30 percent for PTSD is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

